DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This action is responsive to the amendments and remarks received 24 March 2022. Claims 23 - 42 are currently pending. 

Claim Objections
Claim 23 is objected to because of the following informalities: Lines 13 - 14 of claim 23 recite, in part, “receive raw image data acquired by a digital image sensor;” which appears to contain minor informalities. The Examiner suggests amending the claim to --receive the raw image data acquired by [[a]] the at least one digital image sensor;-- in order to maintain consistency with line 2 and lines 7 - 8 of the claim and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 32 is objected to because of the following informalities: Lines 4 - 5 of claim 32 recite, in part, “pixel; performing” which appears to contain a grammatical error. The Examiner suggests amending the claim to --pixel; and performing-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
The objections to claims 25, 29, 33, 38 - 40 and 42, due to minor informalities, are hereby withdrawn in view of the amendments and remarks received 24 March 2022. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a display device configured to display”, “a digital differential analyzer configured to indicate”, “an input configured to receive”, “scaling logic configured to: apply”, “chromatic aberration correction logic configured to reduce” and “an image processing pipeline configured to: receive” in claims 23, 25, 29 and 39.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the next output pixel" in line 4. There is insufficient antecedent basis for this limitation in the claim.
The rejections to claims 25 and 36 - 42 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn in view of the amendments and remarks received 24 March 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23 - 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and/or 19 of U.S. Patent No. 10,694,129 in view of Cote et al. U.S. Publication No. 2011/0090380 A1.
a.	With regards to instant claims 23, 28, 29, 36, 38, 41 and 42; Instant claims 23, 28, 29, 36, 38, 41 and 42 differ from claim 14 of U.S. Patent No. 10,694,129 in that it additionally requires “an interface configured to communicate with the at least one digital image sensor”, “a display device configured to display a visual representation of one or more image scenes corresponding to raw image data acquired by the at least one digital image sensor”, “a digital differential analyzer configured to indicate a position of a current output pixel based upon a step size”, “wherein the interface comprises a Mobile Industry Processor Interface (MIPI), a Standard Mobile Imaging Architecture (SMIA) interface, or some combination thereof” and “wherein the digital differential analyzer is incremented by the step size after the value of the output pixel is determined, and wherein the raw scaler logic determines an output value corresponding to the next output pixel located at a position corresponding to the incremented value stored in the digital differential analyzer.” Pertaining to analogous art, Cote et al. disclose the aforementioned additional limitations, see for example the abstract, figures 1, 3 - 5, 7, 13, 14 and 27, page 4 paragraphs 0072 - 0074, page 6 paragraph 0085, page 8 paragraph 0104 - 0107 and page 11 paragraphs 0123 - 0128 of Cote et al. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify claim 14 of U.S. Patent No. 10,694,129 to include an interface comprising a Mobile Industry Processor Interface (MIPI), a Standard Mobile Imaging Architecture (SMIA) interface, or some combination thereof configured to communicate with the at least one digital image sensor, a display device configured to display a visual representation of one or more image scenes corresponding to raw image data acquired by the at least one digital image sensor and a digital differential analyzer configured to indicate a position of a current output pixel based upon a step size, wherein the digital differential analyzer is incremented by the step size after the value of the output pixel is determined, and wherein the raw scaler logic determines an output value corresponding to the next output pixel located at a position corresponding to the incremented value stored in the digital differential analyzer. Utilizing an interface comprising a Mobile Industry Processor Interface (MIPI), a Standard Mobile Imaging Architecture (SMIA) interface, or some combination thereof configured to communicate with the at least one digital image sensor would enhance claim 14 of U.S. Patent No. 10,694,129 by facilitating its ability to connect with and receive image data from the digital image sensor. Including a display device configured to display a visual representation of one or more image scenes corresponding to raw image data acquired by the at least one digital image sensor would enhance claim 14 of U.S. Patent No. 10,694,129 by providing end users with the ability to easily view any image data that they have captured and/or that they have had processed by the base device. Lastly, utilizing a digital differential analyzer to indicate positions of current output pixels based upon a step size that is incremented after the value of the output pixel is determined would enhance claim 14 of U.S. Patent No. 10,694,129 by facilitating its ability to step through each pixel position that needs to be processed and select the appropriate coefficients for the filtering and scaling operations, as taught and suggested by Cote et al., see at least page 11 paragraphs 0123 - 0129 of Cote et al. Therefore, it would have been obvious to modify claim 14 of U.S. Patent No. 10,694,129 to include the additional limitation(s) as described herein above. The Examiner notes that at least one lens is implicitly disclosed by the chromatic aberration present in the raw image data acquired by the digital image sensor of claim 14 of U.S. Patent No. 10,694,129, that the chromatic aberration correction logic configured to reduce a spatial shift in blue components, red components, or both from a green component caused by chromatic aberrations of the lens is implicitly disclosed by the scaling and chromatic aberration correction performed by claim 14 of U.S. Patent No. 10,694,129 and that claim 14 of U.S. Patent No. 10,694,129 discloses the identification of chromatic aberration correction offsets, selection of source input pixels based upon said correction offsets and that the vertical and horizontal resamplers produce an X/Y coordinate pair based at least in part on information received from the chromatic aberration correction logic at least because the vertical and horizontal resamplers of claim 14 of U.S. Patent No. 10,694,129 produce an X/Y coordinate pair that is subsequently processed by one of a plurality of configurations comprising one or more coefficients collectively providing both scaling and chromatic aberration correction. 
b.	With regards to instant claims 24 and 37; Instant claims 24 and 37 differ from claim 14 of U.S. Patent No. 10,694,129 as shown herein above in section 14a and in that they additionally require wherein the at least one digital image sensor comprises at least one of a Bayer color array filter, an RGBW color array filter, a CYGM color array filter, or any combination thereof. Pertaining to analogous art, Cote et al. disclose the aforementioned additional limitation, see at least figures 2 and 36, page 6 paragraphs 0086 - 0090 and page 24 paragraphs 0218 - 0219 of Cote et al. It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify claim 14 of U.S. Patent No. 10,694,129 in view of Cote et al. to include a digital image sensor comprising at least one of a Bayer color array filter, an RGBW color array filter, a CYGM color array filter, or any combination thereof. Utilizing a digital image sensor comprising at least one of a Bayer color array filter, an RGBW color array filter, a CYGM color array filter, or any combination thereof would enhance claim 14 of U.S. Patent No. 10,694,129 in view of Cote et al. by facilitating the capture of raw image data. Therefore, it would have been obvious to modify claim 14 of U.S. Patent No. 10,694,129 in view of Cote et al. to include the additional limitation(s) as described herein above. 
c.	With regards to instant claim 25; Instant claim 25 differs from claim 14 of U.S. Patent No. 10,694,129 as shown herein above in section 14a and in that it additionally requires converting output pixels from the raw scaler into a set of RGB image data, converting the RGB data into a set of luma and chroma image data and outputting the set of luma and chroma image data for storage or display. Pertaining to analogous art, Cote et al. disclose the aforementioned additional limitations, see at least the abstract, figures 1, 7, 27, 28, 36, 49 and 50, page 1 paragraph 0011, page 8 paragraph 0107, page 17 paragraphs 0169 - 0173, page 24 paragraphs 0218 - 0219 and page 33 paragraphs 0282 - 0284 of Cote et al. It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify claim 14 of U.S. Patent No. 10,694,129 in view of Cote et al. to include converting a plurality of output pixels from the raw scaler into a set of RGB image data, converting the RGB data into a set of luma and chroma image data and outputting the set of luma and chroma image data for storage or display. Converting a plurality of output pixels from the raw scaler into a set of RGB image data, converting the RGB data into a set of luma and chroma image data and outputting the set of luma and chroma image data for storage or display would enhance claim 14 of U.S. Patent No. 10,694,129 in view of Cote et al. by enabling a full color RGB image to be generated so that each pixel of the captured image data is composed of RGB pixel values, as well as by permitting additional RGB and YCbCr image domain specific enhancement operations to be carried out on the captured image data so as to help facilitate generation of an output image having the highest quality possible that could then displayed to end users. Therefore, it would have been obvious to modify claim 14 of U.S. Patent No. 10,694,129 in view of Cote et al. to include the additional limitation(s) as described herein above. 
d.	With regards to instant claim 26; Instant claim 26 differs from claim 14 of U.S. Patent No. 10,694,129 as shown herein above in section 14a and in that it additionally requires “wherein the at least one digital image sensor comprises a digital camera integrated with the electronic device, an external digital camera coupled to the electronic device via the interface, or some combination thereof.” Pertaining to analogous art, Cote et al. disclose the aforementioned additional limitations, see at least figures 1 and 3 - 7 and page 4 paragraph 0069 of Cote et al. It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify claim 14 of U.S. Patent No. 10,694,129 in view of Cote et al. to include a digital camera integrated with the electronic device, an external digital camera coupled to the electronic device via the interface, or some combination thereof. Utilizing a digital camera integrated with the electronic device, an external digital camera coupled to the electronic device via the interface, or some combination thereof would enhance claim 14 of U.S. Patent No. 10,694,129 in view of Cote et al. by improving its appeal to potential end users since it would be able to be utilized in connection with any of a large variety of potential image capture devices. Therefore, it would have been obvious to modify claim 14 of U.S. Patent No. 10,694,129 in view of Cote et al. to include the additional limitation(s) as described herein above. 
e.	With regards to instant claim 27; Instant claim 27 differs from claim 14 of U.S. Patent No. 10,694,129 as shown herein above in section 14a and in that it additionally requires “at least one of a desktop computer, a laptop computer, a table computer, a mobile cellular telephone, a portable media player, or any combination thereof.” Pertaining to analogous art, Cote et al. disclose the aforementioned additional limitations, see at least figures 3 - 6, page 2 paragraphs 0017 - 0020 and page 4 paragraphs 0070 - 0071 of Cote et al. It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify claim 14 of U.S. Patent No. 10,694,129 in view of Cote et al. to include at least one of a desktop computer, a laptop computer, a table computer, a mobile cellular telephone, a portable media player, or any combination thereof. Utilizing at least one of a desktop computer, a laptop computer, a table computer, a mobile cellular telephone, a portable media player, or any combination thereof to implement the image signal processing system would enhance claim 14 of U.S. Patent No. 10,694,129 in view of Cote et al. by improving its widespread appeal and marketability since it would be able to be utilized in connection with any of a large variety of well-known computing devices accessible by millions of potential end users. Therefore, it would have been obvious to modify claim 14 of U.S. Patent No. 10,694,129 in view of Cote et al. to include the additional limitation(s) as described herein above. 
f.	With regards to instant claims 30, 32 and 35; Instant claims 30, 32 and 35 differ from claim 19 of U.S. Patent No. 10,694,129 in that they additional require utilizing a digital differential analyzer to determine a position of a current output pixel based upon a step size and incrementing the digital differential analyzer by the step size, after the value of the current output pixel is determined, to determine a location of another output pixel to process. Pertaining to analogous art, Cote et al. disclose the aforementioned additional limitation, see at least figures 13 and 14 and page 11 paragraphs 0123 - 0129 of Cote et al. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify claim 19 of U.S. Patent No. 10,694,129 to include utilizing a digital differential analyzer to determine a position of a current output pixel based upon a step size and incrementing the digital differential analyzer by the step size, after the value of the current output pixel is determined, to determine a location of another output pixel to process. Utilizing a digital differential analyzer to determine a position of a current output pixel based upon a step size and incrementing the digital differential analyzer by the step size, after the value of the current output pixel is determined, to determine a location of another output pixel to process would enhance claim 19 of U.S. Patent No. 10,694,129 by facilitating its ability to step through each pixel position that needs to be processed and select the appropriate coefficients for the filtering and scaling operations, as taught and suggested by Cote et al., see at least page 11 paragraphs 0123 - 0129 of Cote et al. Therefore, it would have been obvious to modify claim 19 of U.S. Patent No. 10,694,129 to include the additional limitation(s) as described herein above. The Examiner notes that claim 19 of U.S. Patent No. 10,694,129 discloses the identification of chromatic aberration correction offsets and selection of source input pixels based upon said correction offsets at least because the vertical and horizontal resamplers of claim 19 of U.S. Patent No. 10,694,129 produce an X/Y coordinate pair that is subsequently processed by one of a plurality of configurations comprising one or more coefficients collectively providing both scaling and chromatic aberration correction. Furthermore, the Examiner notes that claim 19 of U.S. Patent No. 10,694,129 discloses the translating of a Y coordinate of the raw image data using X and Y displacements to produce the X/Y coordinate pair at least because it produces X/Y coordinate pairs for different input samples of different colors, i.e. it steps through the image data utilizing horizontal and vertical translations. 
g.	With regards to instant claim 31; Instant claim 31 differs from claim 19 of U.S. Patent No. 10,694,129 as shown herein above in section 14f and in that it additionally requires wherein the digital image sensor comprises at least one of a Bayer color array filter, an RGBW color array filter, a CYGM color array filter, or any combination thereof. Pertaining to analogous art, Cote et al. disclose the aforementioned additional limitations, see at least figures 2 and 36, page 6 paragraphs 0086 - 0090 and page 24 paragraphs 0218 - 0219 of Cote et al. It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify claim 19 of U.S. Patent No. 10,694,129 in view of Cote et al. to include a digital image sensor comprising at least one of a Bayer color array filter, an RGBW color array filter, a CYGM color array filter, or any combination thereof. Utilizing a digital image sensor comprising at least one of a Bayer color array filter, an RGBW color array filter, a CYGM color array filter, or any combination thereof would enhance claim 19 of U.S. Patent No. 10,694,129 in view of Cote et al. by facilitating the capture of raw image data. Therefore, it would have been obvious to modify claim 19 of U.S. Patent No. 10,694,129 in view of Cote et al. to include the additional limitation(s) as described herein above. 
h.	With regards to instant claims 33 and 34; Instant claims 33 and 34 differ from claim 19 of U.S. Patent No. 10,694,129 as shown herein above in section 14f and in that they additionally require receiving the determined output value as one of a plurality of output values of output raw image data and converting the plurality of output values into a corresponding set of RGB image data. Pertaining to analogous art, Cote et al. disclose the aforementioned additional limitations, see at least the abstract, figures 27, 28, 36 and 49, page 1 paragraph 0011, page 8 paragraph 0107, page 17 paragraph 0171 and page 24 paragraphs 0218 - 0219 of Cote et al. It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify claim 19 of U.S. Patent No. 10,694,129 in view of Cote et al. to include receiving the determined output value as one of a plurality of output values of output raw image data and converting the plurality of output values into a corresponding set of RGB image data. Converting output values of output raw image data into a corresponding set of RGB image data would enhance claim 19 of U.S. Patent No. 10,694,129 in view of Cote et al. by enabling a full color RGB image to be generated so that each pixel of the captured image data is composed of RGB pixel values, as well as by permitting additional RGB image domain specific enhancement operations to be carried out on the captured image data so as to help facilitate generation of an output image having the highest quality possible. Therefore, it would have been obvious to modify claim 19 of U.S. Patent No. 10,694,129 in view of Cote et al. to include the additional limitation(s) as described herein above. 
i.	With regards to instant claims 39 and 40; Instant claims 39 and 40 differ from claim 14 of U.S. Patent No. 10,694,129 as shown herein above in section 14f and in that they additionally require receiving the determined output value as one of a plurality of output values of output raw image data and converting the plurality of output values into a corresponding set of RGB image data. Pertaining to analogous art, Cote et al. disclose the aforementioned additional limitations, see at least the abstract, figures 27, 28, 36 and 49, page 1 paragraph 0011, page 8 paragraph 0107, page 17 paragraph 0171 and page 24 paragraphs 0218 - 0219 of Cote et al. It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify claim 14 of U.S. Patent No. 10,694,129 in view of Cote et al. to include receiving the determined output value as one of a plurality of output values of output raw image data and converting the plurality of output values into a corresponding set of RGB image data. Converting output values of output raw image data into a corresponding set of RGB image data would enhance claim 14 of U.S. Patent No. 10,694,129 in view of Cote et al. by enabling a full color RGB image to be generated so that each pixel of the captured image data is composed of RGB pixel values, as well as by permitting additional RGB image domain specific enhancement operations to be carried out on the captured image data so as to help facilitate generation of an output image having the highest quality possible. Therefore, it would have been obvious to modify claim 14 of U.S. Patent No. 10,694,129 in view of Cote et al. to include the additional limitation(s) as described herein above. 

Response to Arguments
Applicant's arguments filed 24 March 2022 have been fully considered but they are not persuasive. 
On pages 9 - 10 of the remarks the Applicant’s Representative argues that the combination of cited references “fails to teach or suggest identifying, by chromatic aberration correction logic of the image signal processor, one or more chromatic aberration correction offsets for the current output pixel and selecting a set of source input pixels of the raw image data based at least in part on the current output pixel and the one or more chromatic aberration correction offsets, as claimed.” The Applicant’s Representative argues that the previous Office Action recognized that Cote et al. did not disclose the aforementioned disputed claim limitations and also argues that Cote et al. do not disclose the aforementioned disputed claim limitations. Furthermore, the Applicant’s Representative argues that Han et al. do not disclose the aforementioned disputed claim limitations at least because “nothing resembling identified chromatic aberration correction offsets can be found” in Han et al. Moreover, the Applicant’s Representative argues that since the chromatic aberration correction offsets are used to select a set of source input pixels which are subsequently filtered, “it would be reasonable to assume that such offsets, if disclosed, would be disclosed as being identified prior to any filter or interpolation step, such as the interpolation steps disclosed in Figure 7A - 7C and paragraphs [0080] - [0088]” of Han et al., however, the Applicant’s Representative argues that no such offsets are identified in Han et al. to be used to select the input data. Therefore, the Applicant’s Representative argues that the cited references fail to teach the aforementioned disputed claim limitations. 
The Examiner respectfully disagrees. 
Initially, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, the Examiner asserts that, as indicated in the previous Office Action, the combination of Cote et al. in view of Han et al. disclose the aforementioned disputed claim limitations. The Examiner asserts that Cote et al. disclose identifying, by the image signal processor, one or more correction offsets for the current output pixel and selecting a set of source input pixels of the raw image data based at least in part on the current output pixel and the one or more correction offsets, see at least figures 1, 7, 9, 10, 13 and 14, page 9 paragraph 0113 - page 10 paragraph 0115, page 11 paragraphs 0123 - 0129, page 14 paragraphs 0147 - 0150 and page 33 paragraph 0283 of Cote et al. wherein they disclose that a “binning compensation filter (BCF) 182, which may process the image pixels to compensate for non-linear placement of the color samples, such that subsequent image processing operations in the ISP pipe logic 82 (e.g., demosaicing, etc.) that depend on linear placement of the color samples can operate correctly” [0123], that “the scaling operation(s) performed by the BCF 182 may be performed using one or more multi-tap polyphase filters which may select pixels from the source image, multiply each pixel by a weighting factor, and then summing up the pixel values to form a destination pixel. As will be appreciated, the selection of the pixels used in the scaling operations may depend at least partially upon the current pixel position and the number of taps provided by the filters. Additionally, the filtering operations may be done per color component using same colored pixels, and weighting factors (or coefficients) may be obtained form [sic] a lookup table and determined based upon the current between-pixel fractional position” [0124], that “in one embodiment, vertical scaling may be performed using a 3-tap polyphase filter, such that one pixel of the same color on each side of currPixel is selected (e.g., -1, 0, +1), and horizontal scaling may be performed using a 5-tap polyphase filter, wherein two pixels of the same color on each side of currPixel are selected (e.g., -2, -1, 0, +1, +2)” [0126] and that “the filtering process that occurs in the BCF 182 may include obtaining the source pixel values around the center pixel (currPixel) and multiplying them by the appropriate coefficients from the tables accessed using currIndex. Once the filtering process is completed for a given pixel, a step value (DDAStep) may be added to the DDA 216 to determine the position of the next pixel, and the filtering/scaling operations may be repeated for the subsequent pixel” [0127]. The Examiner asserts that Cote et al. disclose that one or more multi-tap polyphase filters are utilized to select pixels from a source image to be utilized during formation of a destination pixel at a current output pixel position, that selected pixels are offset from the current output pixel position and that the selection of pixels from the source image depends at least partially upon the current output pixel position, the color of the output pixel at the current output pixel position and the number of taps provided by the filters. Thus, the Examiner asserts that Cote et al. disclose that one or more correction offsets for the current output pixel are identified and that a set of source input pixels of the raw image data are selected based at least in part on the current output pixel and the one or more correction offsets at least because they disclose selecting a set of source input pixels that are offset from a current output pixel based upon the current output pixel position, the color of the output pixel at the current output pixel position and the number of taps provided by the filters. The Examiner notes however that Cote et al. fail to disclose explicitly identifying, by chromatic aberration correction logic, chromatic aberration correction offsets and selecting source input pixels based at least in part on the chromatic aberration correction offsets. In particular, the Examiner asserts that Cote et al. fail to disclose explicitly chromatic aberration correction offsets. Pertaining to analogous art, Han et al. disclose “identifying, by chromatic aberration correction logic of the image signal processor, one or more chromatic aberration correction offsets for the current output pixel and selecting a set of source input pixels of the raw image data based at least in part on the current output pixel and the one or more chromatic aberration correction offsets”, see at least the abstract, figures 1, 3, 5 and 7A - 7C, page 1 paragraphs 0009 - 0011, page 3 paragraphs 0048 - 0049, 0051 and 0054, page 4 paragraphs 0062 - 0064 and page 5 paragraph 0080 - page 6 paragraph 0088 of Han et al. wherein they disclose correcting chromatic aberration (CA) in an input image, that lens distortion (LD) “may be corrected by applying affine transformation to the image bent due to the LD before correction to move each pixel. Assuming that a pixel (X,Y) is moved to a pixel (X',Y') due to the LD, the relationship between the pixels corresponding to each other in the images before and after the LDC may be expressed as in Relation 1. X'=f(X) Y'=f(Y) Pixel(X,Y)=Pixel(X',Y') [Relation 1]” [0062], that “the coordinate value (X,Y) indicating to which pixel of the image after correction each pixel (X',Y') of the image before correction corresponds may be obtained by using an inverse of the function f. To this end, a parameter value of the affine transformation is obtained and the affine transformation is applied to the pixel coordinates (X',Y') before correction, thereby obtaining the image after correction” [0063], that a “first CA correction unit 522 performs CA correction to an R channel and a B channel independently of each other and bypasses G channels Gr and Gb without the CA correction process. The first CA correction unit 522 may include affine transform units 702a and 702b, interpolation units 704a and 704b, and a synthesis unit 706. The affine transform units 702a and 702b perform CA correction to correct CA of the input image by using a CA correction parameter that is determined according to the type and/or position of a lens” [0081], that “affine transform units 702a and 702b perform the affine transformation to the N-number of independent coordinates of an N-dimensional input image. When a 2-dimensional input image is to be processed, an existing affine transformation uses Relation 2. X'=F(X)={S1x(X-SCX)+S2x(Y-SCY)+S3}+SCX Y'=F(Y)={S4x(X-SCX)+S5x(Y-SCY)+S6}+SCY [Relation 2]” [0084], that in "Relation 2, ’S1’, ‘S2’, ‘S4’, and ‘S5’ are scaling CA correction parameters. ‘S3’ and ‘S6’ are shift CA correction parameters. ‘SCX’ and ‘SCY’ denote the centers of an optical axis” [0085] and that “since the affine transformation is performed to the X and Y independently of each other, even when the interpolation process after the affine transformation is taken into consideration, the first CA correction unit 522 may perform the CA correction process by using two line memories” [0087]. The Examiner asserts that, at least, the shift CA correction parameters, S3 and S6, of Han et al. correspond to the claimed identified chromatic aberration correction offsets. Moreover, the Examiner asserts that the shift CA correction parameters, S3 and S6, of Han et al. are identified and utilized to select a set of source input pixels prior to the interpolation steps of Han et al., see at least figures 3, 7B and 12, page 1 paragraph 0011, page 4 paragraphs 0062 - 0063 and page 6 paragraphs 0084 - 0088 of Han et al. Lastly, the Examiner asserts that in the proposed combination of Cote et al. in view of Han et al. the base device of Cote et al. would utilize the chromatic aberration correction offsets identified by Han et al. during selection of the set of source input pixels so as to enhance the quality of output image data generated by the base device of Cote et al. by effectively and reliably compensating for non-linear placement of color samples in input image data during the binning compensation filter processing since variations in color sample placements due to chromatic aberrations caused by a lens would be taken into account thereby helping to correct chromatic aberrations in the input image data. Therefore, the Examiner asserts that Cote et al. in view of Han et al. disclose the aforementioned disputed claim limitations. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23 - 33, 35 - 39, 41 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cote et al. U.S. Publication No. 2011/0090380 A1 in view of Han et al. U.S. Publication No. 2011/0157432 A1.

-	With regards to claim 23, Cote et al. disclose an electronic device, (Cote et al., Figs. 1 & 3 - 7, Pg. 2 ¶ 0015, Pg. 4 ¶ 0069 - 0073) comprising: at least one digital image sensor; (Cote et al., Abstract, Figs. 1 & 7, Pg. 1 ¶ 0010, Pg. 4 ¶ 0069 and 0072, Pg. 6 ¶ 0086, Pg. 7 ¶ 0093 - 0094 and 0100, Pg. 8 ¶ 0104) at least one lens; (Cote et al., Fig. 7, Pg. 4 ¶ 0069 and 0071, Pg. 6 ¶ 0086 and 0089, Pg. 8 ¶ 0104) an interface (Cote et al., Figs. 1 & 7, Pg. 4 ¶ 0072 - 0075, Pg. 6 ¶ 0092, Pg. 8 ¶ 0104 and 0106 - 0107) configured to communicate with the at least one digital image sensor; (Cote et al., Figs. 1 & 7, Pg. 4 ¶ 0072 - 0074, Pg. 8 ¶ 0104 - 0107) a memory device; (Cote et al., Figs. 1, 7, 8, 15 & 27, Pg. 1 ¶ 0010, Pg. 4 ¶ 0071 - 0072, Pg. 5 ¶ 0080 - 0081, Pg. 7 ¶ 0100, Pg. 8 ¶ 0106 - 0107) a display device (Cote et al., Figs. 1, 3 - 5 & 7, Pg. 4 ¶ 0072 and 0074, Pg. 5 ¶ 0078 and 0080 - 0081, Pg. 6 ¶ 0085, Pg. 7 ¶ 0094 and 0099, Pg. 8 ¶ 0107) configured to display a visual representation of one or more image scenes corresponding to raw image data acquired by the at least one digital image sensor; (Cote et al., Abstract, Figs. 1, 2, 7 & 27, Pg. 1 ¶ 0010, Pg. 5 ¶ 0078 and 0080 - 0081, Pg. 6 ¶ 0085 - 0088, Pg. 7 ¶ 0099 - 0100, Pg. 8 ¶ 0104 - 0105 and 0107, Pg. 17 ¶ 0169, Pg. 33 ¶ 0284) and an imaging signal processing sub-system (Cote et al., Abstract, Figs. 1, 7, 27 & 28, Pg. 1 ¶ 0010, Pg. 4 ¶ 0070 - 0073, Pg. 5 ¶ 0079 - 0081, Pg. 6 ¶ 0089, Pg. 7 ¶ 0100, Pg. 8 ¶ 0102 - 0107, Pg. 33 ¶ 0285) comprising: raw scaler logic (Cote et al., Figs. 7, 10, 13, 27 & 28, Pg. 1 ¶ 0010, Pg. 4 ¶ 0072 - 0073, Pg. 6 ¶ 0088 - 0089, Pg. 8 ¶ 0102 - 0107, Pg. 11 ¶ 0123 - 0124, Pg. 33 ¶ 0285) comprising: a digital differential analyzer (Cote et al., Fig. 13, Pg. 11 ¶ 0123 - 0129) configured to indicate a position of a current output pixel based upon a step size; (Cote et al., Figs. 13 & 14, Pg. 11 ¶ 0123 - 0129) an input (Cote et al., Figs. 1 & 7, Pg. 1 ¶ 0010, Pg. 4 ¶ 0072 - 0075, Pg. 5 ¶ 0079 - 0081, Pg. 6 ¶ 0085 - 0086 and 0089, Pg. 7 ¶ 0093 and 0100, Pg. 8 ¶ 0102 - 0107, Pg. 9 ¶ 0110 - 0112, Pg. 10 ¶ 0114, Pg. 17 ¶ 0169) configured to receive raw image data acquired by a digital image sensor; (Cote et al., Figs. 1 & 7, Pg. 1 ¶ 0010, Pg. 4 ¶ 0069, 0071 - 0072 and 0074, Pg. 6 ¶ 0086 - 0092, Pg. 7 ¶ 0100, Pg. 8 ¶ 0104 - 0107, Pg. 9 ¶ 0110 - 0112) and scaling logic (Cote et al., Figs. 7, 10, 13, 27 & 28, Pg. 1 ¶ 0010, Pg. 4 ¶ 0072 - 0073, Pg. 6 ¶ 0088 - 0089, Pg. 8 ¶ 0102 - 0107, Pg. 11 ¶ 0123 - 0124, Pg. 33 ¶ 0285) configured to: apply multi-tap polyphase filtering to a set of source input pixels comprising an even number of adjacent input pixels distributed about a center input pixel and having a same color as the center input pixel using a set of filtering coefficients selected using an index value; (Cote et al., Figs. 13 & 14, Pg. 11 ¶ 0123 - 0129) and determine an output value for the current output pixel based upon the filtering; (Cote et al., Figs. 13 & 14, Pg. 11 ¶ 0123 - 0129) and correction logic (Cote et al., Figs. 1, 7, 13, 27 & 28, Pg. 1 ¶ 0010 - 0011, Pg. 4 ¶ 0069 - 0073, Pg. 6 ¶ 0088 - 0089, Pg. 8 ¶ 0102, Pg. 8 ¶ 0105 - Pg. 9 ¶ 0109, Pg. 10 ¶ 0114 - 0115, Pg. 11 ¶ 0123 - 0124, Pg. 33 ¶ 0283 - 0285) configured to reduce a spatial shift, (Cote et al., Figs. 10 - 14, Pg. 10 ¶ 0114 - 0115, Pg. 11 ¶ 0123 - 0129, Pg. 33 ¶ 0283 [“the binning compensation filter (BCF) 182, which may process the image pixels to compensate for non-linear placement of the color samples” and “the BCF 182 may also process the pixel data by applying one or more scaling operations, such as vertical and/or horizontal scaling”]) wherein to reduce the spatial shift the scaling logic is configured to identify one or more correction offsets for the current output pixel, (Cote et al., Figs. 9 & 12 - 14, Pg. 10 ¶ 0114 - 0115, Pg. 11 ¶ 0123 - 0129, Pg. 14 ¶ 0147 - 0150, Pg. 15 ¶ 0155 - Pg. 16 ¶ 0161) and wherein the set of source input pixels is selected based at least in part on the identified one or more correction offsets. (Cote et al., Figs. 9 & 12 - 14, Pg. 10 ¶ 0114 - 0115, Pg. 11 ¶ 0123 - 0129, Pg. 14 ¶ 0147 - 0150, Pg. 15 ¶ 0155 - Pg. 16 ¶ 0161) Cote et al. fail to disclose explicitly chromatic aberration correction logic configured to reduce a spatial shift in blue components, red components, or both from a green component caused by chromatic aberrations of the at least one lens, identifying chromatic aberration correction offsets, and wherein the set of source input pixels is selected based at least in part on the identified chromatic aberration correction offsets. Pertaining to analogous art, Han et al. disclose chromatic aberration correction logic (Han et al., Abstract, Figs. 3, 5 & 7B, Pg. 1 ¶ 0009 - 0011, Pg. 3 ¶ 0048 - 0054, Pg. 5 ¶ 0078 - Pg. 6 ¶ 0088) configured to reduce a spatial shift in blue components, red components, or both from a green component caused by chromatic aberrations of the at least one lens, (Han et al., Abstract, Figs. 3 - 5 & 7A - 7C, Pg. 1 ¶ 0009 - 0011 and 0014, Pg. 3 ¶ 0048 - 0054, Pg. 4 ¶ 0064 - 0068, Pg. 5 ¶ 0078 - Pg. 6 ¶ 0088) wherein to reduce the spatial shift the scaling logic is configured to identify one or more chromatic aberration correction offsets for the current output pixel, (Han et al., Figs. 3, 5, 7A - 7C & 12, Pg. 4 ¶ 0062 - 0063, Pg. 5 ¶ 0078 - Pg. 6 ¶ 0088, Pg. 7 ¶ 0097) and wherein the set of source input pixels is selected based at least in part on the identified one or more chromatic aberration correction offsets. (Han et al., Figs. 3, 5, 7A - 7C & 12, Pg. 4 ¶ 0062 - 0063, Pg. 5 ¶ 0078 - Pg. 6 ¶ 0088, Pg. 7 ¶ 0097) Cote et al. and Han et al. are combinable because they are both directed towards image processing methods and apparatuses operating on raw image data for improving the appearance of digital color images. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Cote et al. with the teachings of Han et al. This modification would have been prompted in order to enhance the base device of Cote et al. with the well-known and applicable technique Han et al. applied to a comparable device. Selecting source input pixels based at least in part on one or more identified chromatic aberration correction offsets, as taught by Han et al., would enhance the base device of Cote et al. by further improving its ability to accurately and reliably select appropriate pixels for processing during the binning compensation filter process and thus effectively compensate for non-linear placement of color samples in the input image data since variations in color sample placements due to chromatic aberrations caused by the lens would be taken into account when selecting the source input pixels. Furthermore, this modification would thus improve the ability of the base device of Cote et al. to correct defects in captured images and generate high quality output image data since chromatic aberrations, a distortion common to images generated by way of a digital image sensor utilizing a Bayer color filter array, present in the input image data would also be corrected during processing. Moreover, this modification would have been prompted by the teachings and suggestions of Cote et al. to perform color correction and lens shading correction to compensate for drop-offs in light intensity caused by the geometric optics of the lens as well as to perform color noise reduction, see at least page 9 paragraph 0108, page 13 paragraphs 0143 & 0146, page 17 paragraph 0171, page 22 paragraph 0207 and page 23 paragraph 0214 of Cote et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that source input pixels would be selected based at least in part on one or more identified chromatic aberration correction offsets so as to enhance the ability of the base device to effectively and reliably compensate for non-linear placement of color samples in the input image data during its binning compensation filter process since variations in color sample placements due to chromatic aberrations caused by the lens would be taken into account. Therefore, it would have been obvious to combine Cote et al. with Han et al. to obtain the invention as specified in claim 23.

-	With regards to claim 24, Cote et al. in view of Han et al. disclose the electronic device of claim 23, wherein the at least one digital image sensor comprises at least one of a Bayer color array filter, an RGBW color array filter, a CYGM color array filter, or any combination thereof. (Cote et al., Fig. 2, Pg. 6 ¶ 0086 - 0090) 

-	With regards to claim 25, Cote et al. in view of Han et al. disclose the electronic device of claim 23, wherein the image signal processing subsystem comprises an image processing pipeline (Cote et al., Abstract, Figs. 1, 7, 27, 28, 49 & 50, Pg. 1 ¶ 0010 - 0011, Pg. 4 ¶ 0072 - 0073, Pg. 5 ¶ 0079 - 0081, Pg. 6 ¶ 0089, Pg. 7 ¶ 0100, Pg. 8 ¶ 0102 - 0107, Pg. 17 ¶ 0169 - 0174, Pg. 33 ¶ 0285) configured to: receive a plurality of output pixels from the raw scaler logic; (Cote et al., Figs. 7, 10, 27, 28, 49 & 50, Pg. 1 ¶ 0010 - 0011, Pg. 6 ¶ 0088 - 0089, Pg. 8 ¶ 0104 - 0107, Pg. 17 ¶ 0169 - 0173, Pg. 27 ¶ 0241 - 0243) convert the plurality of output pixels into a corresponding set of RGB image data; (Cote et al., Abstract, Figs. 27, 28, 36 & 49, Pg. 1 ¶ 0010 - 0011, Pg. 8 ¶ 0107, Pg. 17 ¶ 0169 - 0173, Pg. 24 ¶ 0218 - 0219, Pg. 27 ¶ 0241 - 0242) and convert the RGB image data into a corresponding set of luma and chroma image data; (Cote et al., Abstract, Figs. 27, 28, 49 & 50, Pg. 1 ¶ 0011, Pg. 8 ¶ 0107, Pg. 17 ¶ 0170 - 0173, Pg. 28 ¶ 0249 - 0251) wherein the image processing pipeline is configured to output the set of luma and chroma image data to the memory device for storage or to the display device. (Cote et al., Figs. 1, 7, 27 & 49, Pg. 4 ¶ 0071 - 0072, Pg. 5 ¶ 0080 - 0081, Pg. 6 ¶ 0085, Pg. 7 ¶ 0099 - 0100, Pg. 8 ¶ 0107, Pg. 17 ¶ 0169 - 0172, Pg. 33 ¶ 0283 - 0284)

-	With regards to claim 26, Cote et al. in view of Han et al. disclose the electronic device of claim 23, wherein the at least one digital image sensor comprises a digital camera integrated with the electronic device, an external digital camera coupled to the electronic device via the interface, or some combination thereof. (Cote et al., Figs. 1 & 3 - 7, Pg. 4 ¶ 0069, 0071 - 0072 and 0074, Pg. 6 ¶ 0086, Pg. 7 ¶ 0093 - 0094 and 0099 - 0100, Pg. 8 ¶ 0104 - 0107) 

-	With regards to claim 27, Cote et al. in view of Han et al. disclose the electronic device of claim 23, comprising at least one of a desktop computer, a laptop computer, a tablet computer, a mobile cellular telephone, a portable media player, or any combination thereof. (Cote et al., Figs. 3 - 6, Pg. 2 ¶ 0017 - 0020, Pg. 4 ¶ 0070 - 0071, Pg. 6 ¶ 0091 - Pg. 7 ¶ 0094, Pg. 7 ¶ 0096 - Pg. 8 ¶ 0101) 

-	With regards to claim 28, Cote et al. in view of Han et al. disclose the electronic device of claim 23, wherein the interface comprises a Mobile Industry Processor Interface (MIPI), a Standard Mobile Imaging Architecture (SMIA) interface, or some combination thereof. (Cote et al., Pg. 4 ¶ 0074, Pg. 8 ¶ 0104 and 0106 - 0107) 

-	With regards to claim 29, Cote et al. in view of Han et al. disclose the electronic device of claim 23, wherein the digital differential analyzer is incremented by the step size after the output value of the current output pixel is determined, (Cote et al., Figs. 13 & 14, Pg. 11 ¶ 0123 - 0129) and wherein the raw scaler logic determines an output value corresponding to the next output pixel located at a position corresponding to an incremented value stored in the digital differential analyzer. (Cote et al., Figs. 13 & 14, Pg. 11 ¶ 0123 - 0129) 

-	With regards to claim 30, Cote et al. disclose a method, (Cote et al., Abstract, Pg. 1 ¶ 0010 - 0011, Pg. 4 ¶ 0069 - 0073, Pg. 33 ¶ 0285) comprising: receiving, at an input block (Cote et al., Figs. 1 & 7, Pg. 1 ¶ 0010, Pg. 4 ¶ 0072 - 0075, Pg. 5 ¶ 0079 - 0081, Pg. 6 ¶ 0085 - 0086 and 0089, Pg. 7 ¶ 0093 and 0100, Pg. 8 ¶ 0102 - 0107, Pg. 9 ¶ 0110 - 0112, Pg. 10 ¶ 0114, Pg. 17 ¶ 0169) of an image signal processor, (Cote et al., Abstract, Figs. 1, 7, 27 & 28, Pg. 1 ¶ 0010, Pg. 4 ¶ 0070 - 0073, Pg. 5 ¶ 0079 - 0081, Pg. 6 ¶ 0089, Pg. 7 ¶ 0100, Pg. 8 ¶ 0102 - 0107, Pg. 33 ¶ 0285) raw image data acquired by a digital image sensor; (Cote et al., Figs. 1 & 7, Pg. 1 ¶ 0010, Pg. 4 ¶ 0069, 0071 - 0072 and 0074, Pg. 6 ¶ 0086 - 0092, Pg. 7 ¶ 0100, Pg. 8 ¶ 0104 - 0107, Pg. 9 ¶ 0110 - 0112) determining, by a digital differential analyzer of the image signal processor, (Cote et al., Fig. 13, Pg. 11 ¶ 0123 - 0129) a position of a current output pixel based upon a step size; (Cote et al., Figs. 13 & 14, Pg. 11 ¶ 0123 - 0129) identifying, by the image signal processor, (Cote et al., Abstract, Figs. 1, 7, 27 & 28, Pg. 1 ¶ 0010, Pg. 4 ¶ 0070 - 0073, Pg. 5 ¶ 0079 - 0081, Pg. 6 ¶ 0089, Pg. 7 ¶ 0100, Pg. 8 ¶ 0102 - 0107, Pg. 33 ¶ 0285) one or more correction offsets for the current output pixel; (Cote et al., Figs. 9 & 12 - 14, Pg. 10 ¶ 0114 - 0115, Pg. 11 ¶ 0123 - 0129, Pg. 14 ¶ 0147 - 0150, Pg. 15 ¶ 0155 - Pg. 16 ¶ 0161) selecting a set of source input pixels of the raw image data based at least in part on the current output pixel and the one or more correction offsets, (Cote et al., Figs. 9 & 12 - 14, Pg. 10 ¶ 0114 - 0115, Pg. 11 ¶ 0123 - 0129, Pg. 14 ¶ 0147 - 0150, Pg. 15 ¶ 0155 - Pg. 16 ¶ 0161) the set of source input pixels comprising an even number of adjacent input pixels distributed about a center input pixel and having a same color as the center input pixel; (Cote et al., Figs. 13 & 14, Pg. 11 ¶ 0123 - 0129) applying, by raw scaling logic of the image signal processor, (Cote et al., Figs. 7, 10, 13, 27 & 28, Pg. 1 ¶ 0010, Pg. 4 ¶ 0072 - 0073, Pg. 6 ¶ 0088 - 0089, Pg. 8 ¶ 0102 - 0107, Pg. 11 ¶ 0123 - 0124, Pg. 33 ¶ 0285) multi-tap polyphase filtering to the set of source input pixels of the raw image data according to a set of filtering coefficients selected using an index value based at least in part on the color of the center input pixel; (Cote et al., Figs. 13 & 14, Pg. 11 ¶ 0123 - 0129) and determining, by the raw scaling logic of the image signal processor, (Cote et al., Figs. 7, 10, 13, 27 & 28, Pg. 1 ¶ 0010, Pg. 4 ¶ 0072 - 0073, Pg. 6 ¶ 0088 - 0089, Pg. 8 ¶ 0102 - 0107, Pg. 11 ¶ 0123 - 0124, Pg. 33 ¶ 0285) an output value for the current output pixel based upon the filtering. (Cote et al., Figs. 13 & 14, Pg. 11 ¶ 0123 - 0129) Cote et al. fail to disclose explicitly identifying, by chromatic aberration correction logic, chromatic aberration correction offsets; and selecting source input pixels based at least in part on the chromatic aberration correction offsets. Pertaining to analogous art, Han et al. disclose identifying, by chromatic aberration correction logic of the image signal processor, (Han et al., Abstract, Figs. 3, 5 & 7B, Pg. 1 ¶ 0009 - 0011, Pg. 3 ¶ 0048 - 0054, Pg. 5 ¶ 0078 - Pg. 6 ¶ 0088) one or more chromatic aberration correction offsets for the current output pixel; (Han et al., Figs. 3, 5, 7A - 7C & 12, Pg. 4 ¶ 0062 - 0063, Pg. 5 ¶ 0078 - Pg. 6 ¶ 0088, Pg. 7 ¶ 0097) and selecting a set of source input pixels of the raw image data based at least in part on the current output pixel and the one or more chromatic aberration correction offsets. (Han et al., Figs. 3, 5, 7A - 7C & 12, Pg. 4 ¶ 0062 - 0063, Pg. 5 ¶ 0078 - Pg. 6 ¶ 0088, Pg. 7 ¶ 0097) Cote et al. and Han et al. are combinable because they are both directed towards image processing methods and apparatuses operating on raw image data for improving the appearance of digital color images. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Cote et al. with the teachings of Han et al. This modification would have been prompted in order to enhance the base device of Cote et al. with the well-known and applicable technique Han et al. applied to a comparable device. Selecting source input pixels based at least in part on one or more identified chromatic aberration correction offsets, as taught by Han et al., would enhance the base device of Cote et al. by further improving its ability to accurately and reliably select appropriate pixels for processing during the binning compensation filter process and thus compensate for non-linear placement of color samples in the input image data since variations in color sample placements due to chromatic aberrations caused by the lens would be taken into account. Furthermore, this modification would thus improve the ability of the base device of Cote et al. to correct defects in captured images and generate high quality output image data since chromatic aberrations, a distortion common to images generated by way of a digital image sensor utilizing a Bayer color filter array, present in the input image data would also be corrected during processing. Moreover, this modification would have been prompted by the teachings and suggestions of Cote et al. to perform color correction and lens shading correction to compensate for drop-offs in light intensity caused by the geometric optics of the lens as well as to perform color noise reduction, see at least page 9 paragraph 0108, page 13 paragraphs 0143 & 0146, page 17 paragraph 0171, page 22 paragraph 0207 and page 23 paragraph 0214 of Cote et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that source input pixels would be selected based at least in part on one or more identified chromatic aberration correction offsets so as to enhance the ability of the base device to effectively and reliably compensate for non-linear placement of color samples in the input image data during its binning compensation filter process since variations in color sample placements due to chromatic aberrations caused by the lens would be taken into account. Therefore, it would have been obvious to combine Cote et al. with Han et al. to obtain the invention as specified in claim 30. 

-	With regards to claim 31, Cote et al. in view of Han et al. disclose the method of claim 30, wherein the digital image sensor comprises at least one of a Bayer color array filter, an RGBW color array filter, a CYGM color array filter, or any combination thereof. (Cote et al., Fig. 2, Pg. 6 ¶ 0086 - 0090) 

-	With regards to claim 32, Cote et al. in view of Han et al. disclose the method of claim 30, further comprising: incrementing the digital differential analyzer by the step size, after the output value of the current output pixel is determined, to determine a location of another output pixel; (Cote et al., Figs. 13 & 14, Pg. 11 ¶ 0123 - 0129) performing the identifying, selecting, applying and determining an output value for the other output pixel. (Cote et al., Figs. 13 & 14, Pg. 11 ¶ 0123 - 0129) 

-	With regards to claim 33, Cote et al. in view of Han et al. disclose the method of claim 30, further comprising: receiving the determined output value as one of a plurality of output values of output raw image data; (Cote et al., Figs. 7, 10, 27, 28, 49 & 50, Pg. 1 ¶ 0010 - 0011, Pg. 6 ¶ 0088 - 0089, Pg. 8 ¶ 0104 - 0107, Pg. 17 ¶ 0169 - 0173, Pg. 27 ¶ 0241 - 0243) and converting the plurality of output values into a corresponding set of RGB image data. (Cote et al., Abstract, Figs. 27, 28, 36 & 49, Pg. 1 ¶ 0010 - 0011, Pg. 8 ¶ 0107, Pg. 17 ¶ 0169 - 0173, Pg. 24 ¶ 0218 - 0219, Pg. 27 ¶ 0241 - 0242) 

-	With regards to claim 35, Cote et al. in view of Han et al. disclose the method of claim 30, further comprising: computing, by a vertical coordinate generator of the image signal processor, (Cote et al., Figs. 1, 7 & 27, Pg. 4 ¶ 0070 - 0074, Pg. 5 ¶ 0079, Pg. 6 ¶ 0089, Pg. 10 ¶ 0114 - 0115, Pg. 11 ¶ 0123 - 0129) a Y coordinate of the raw image data; (Cote et al., Figs. 9 & 12 - 14, Pg. 10 ¶ 0114 - 0115, Pg. 11 ¶ 0123 - 0129, Pg. 14 ¶ 0147 - 0150, Pg. 15 ¶ 0155 - Pg. 16 ¶ 0161) computing, by a Y displacement computation block of the image signal processor, X and Y displacements; (Cote et al., Figs. 9 & 12 - 14, Pg. 10 ¶ 0114 - 0115, Pg. 11 ¶ 0123 - 0129, Pg. 14 ¶ 0147 - 0150, Pg. 15 ¶ 0155 - Pg. 16 ¶ 0161) and translating, by a vertical component coordinate translation block of the image signal processor, the Y coordinate of the raw image data using the X and Y displacements to produce an X/Y coordinate pair of the center input pixel. (Cote et al., Figs. 9 & 12 - 14, Pg. 10 ¶ 0114 - 0115, Pg. 11 ¶ 0123 - 0129, Pg. 14 ¶ 0147 - 0150, Pg. 15 ¶ 0155 - Pg. 16 ¶ 0161) In addition, Han et al. disclose computing, by a vertical coordinate generator of the image signal processor, (Han et al., Figs. 1, 3, 7B & 12, Pg. 2 ¶ 0026, Pg. 3 ¶ 0047 - 0049 and 0054, Pg. 7 ¶ 0104 - 0105, Pg. 8 ¶ 0109) a Y coordinate of the raw image data; (Han et al., Pg. 1 ¶ 0011 - 0014, Pg. 3 ¶ 0047 - 0048 and 0052, Pg. 4 ¶ 0062 - 0063, Pg. 6 ¶ 0083 - 0088 [Relation 2]) computing, by a Y displacement computation block of the image signal processor, (Han et al., Figs. 1, 3, 7B & 12, Pg. 2 ¶ 0026, Pg. 3 ¶ 0047 - 0049 and 0054, Pg. 7 ¶ 0104 - 0105, Pg. 8 ¶ 0109) X and Y displacements; (Han et al., Pg. 1 ¶ 0011 - 0014, Pg. 3 ¶ 0047 - 0048 and 0052, Pg. 4 ¶ 0062 - 0063, Pg. 6 ¶ 0083 - 0088 [Relation 2]) and translating, by a vertical component coordinate translation block of the image signal processor, (Han et al., Figs. 1, 3, 7B & 12, Pg. 2 ¶ 0026, Pg. 3 ¶ 0047 - 0049 and 0054, Pg. 7 ¶ 0104 - 0105, Pg. 8 ¶ 0109) the Y coordinate of the raw image data using the X and Y displacements to produce an X/Y coordinate pair of the center input pixel. (Han et al., Figs. 3, 7A - 7C & 12, Pg. 1 ¶ 0011 - 0014, Pg. 3 ¶ 0047 - 0048 and 0052, Pg. 4 ¶ 0062 - 0063, Pg. 5 ¶ 0080 - 0081, Pg. 6 ¶ 0083 - 0088, Pg. 7 ¶ 0097) 

-	With regards to claim 36, Cote et al. disclose an image signal processing system, (Cote et al., Abstract, Figs. 1 & 3 - 7, Pg. 2 ¶ 0015, Pg. 4 ¶ 0069 - 0073) comprising: a raw scaler block comprising logic circuits coupled to memory (Cote et al., Figs. 1, 7, 10, 13, 27 & 28, Pg. 1 ¶ 0010, Pg. 4 ¶ 0072 - 0073, Pg. 6 ¶ 0088 - 0089, Pg. 8 ¶ 0102 - 0107, Pg. 11 ¶ 0123 - 0124, Pg. 33 ¶ 0285) and configured to output raw image data comprising a plurality of samples each containing a single color component of multiple color components, (Cote et al., Figs. 7, 10, 27, 28, 36, 49 & 50, Pg. 1 ¶ 0010 - 0011, Pg. 6 ¶ 0088 - 0089, Pg. 8 ¶ 0104 - 0107, Pg. 17 ¶ 0169 - 0173, Pg. 27 ¶ 0241 - 0243) wherein the raw scaler block comprises: a digital differential analyzer (Cote et al., Fig. 13, Pg. 11 ¶ 0123 - 0129) configured to indicate a position of a current output pixel based upon a step size; (Cote et al., Figs. 13 & 14, Pg. 11 ¶ 0123 - 0129) an input (Cote et al., Figs. 1 & 7, Pg. 1 ¶ 0010, Pg. 4 ¶ 0072 - 0075, Pg. 5 ¶ 0079 - 0081, Pg. 6 ¶ 0085 - 0086 and 0089, Pg. 7 ¶ 0093 and 0100, Pg. 8 ¶ 0102 - 0107, Pg. 9 ¶ 0110 - 0112, Pg. 10 ¶ 0114, Pg. 17 ¶ 0169) configured to receive raw image data acquired by a digital image sensor; (Cote et al., Figs. 1 & 7, Pg. 1 ¶ 0010, Pg. 4 ¶ 0069, 0071 - 0072 and 0074, Pg. 6 ¶ 0086 - 0092, Pg. 7 ¶ 0100, Pg. 8 ¶ 0104 - 0107, Pg. 9 ¶ 0110 - 0112) scaling logic (Cote et al., Figs. 7, 10, 13, 27 & 28, Pg. 1 ¶ 0010, Pg. 4 ¶ 0072 - 0073, Pg. 6 ¶ 0088 - 0089, Pg. 8 ¶ 0102 - 0107, Pg. 11 ¶ 0123 - 0124, Pg. 33 ¶ 0285) configured to: apply multi-tap polyphase filtering to a set of source input pixels comprising an even number of adjacent input pixels distributed about a center input pixel and having a same color as the center input pixel using a set of filtering coefficients selected using an index value; (Cote et al., Figs. 13 & 14, Pg. 11 ¶ 0123 - 0129) and determine an output value for the current output pixel based upon the filtering; (Cote et al., Figs. 13 & 14, Pg. 11 ¶ 0123 - 0129) and correction logic (Cote et al., Figs. 1, 7, 13, 27 & 28, Pg. 1 ¶ 0010 - 0011, Pg. 4 ¶ 0069 - 0073, Pg. 6 ¶ 0088 - 0089, Pg. 8 ¶ 0102, Pg. 8 ¶ 0105 - Pg. 9 ¶ 0109, Pg. 10 ¶ 0114 - 0115, Pg. 11 ¶ 0123 - 0124, Pg. 33 ¶ 0283 - 0285) configured to reduce a spatial shift, (Cote et al., Figs. 10 - 14, Pg. 10 ¶ 0114 - 0115, Pg. 11 ¶ 0123 - 0129, Pg. 33 ¶ 0283 [“the binning compensation filter (BCF) 182, which may process the image pixels to compensate for non-linear placement of the color samples” and “the BCF 182 may also process the pixel data by applying one or more scaling operations, such as vertical and/or horizontal scaling”]) wherein to reduce the spatial shift the scaling logic is configured to identify one or more correction offsets for the current output pixel, (Cote et al., Figs. 9 & 12 - 14, Pg. 10 ¶ 0114 - 0115, Pg. 11 ¶ 0123 - 0129, Pg. 14 ¶ 0147 - 0150, Pg. 15 ¶ 0155 - Pg. 16 ¶ 0161) and wherein the set of source input pixels is selected based at least in part on the identified one or more correction offsets. (Cote et al., Figs. 9 & 12 - 14, Pg. 10 ¶ 0114 - 0115, Pg. 11 ¶ 0123 - 0129, Pg. 14 ¶ 0147 - 0150, Pg. 15 ¶ 0155 - Pg. 16 ¶ 0161) Cote et al. fail to disclose explicitly chromatic aberration correction logic configured to reduce a spatial shift in blue components, red components, or both from a green component caused by chromatic aberrations of a lens, identifying chromatic aberration correction offsets, and wherein the set of source input pixels is selected based at least in part on the identified chromatic aberration correction offsets. Pertaining to analogous art, Han et al. disclose chromatic aberration correction logic (Han et al., Abstract, Figs. 3, 5 & 7B, Pg. 1 ¶ 0009 - 0011, Pg. 3 ¶ 0048 - 0054, Pg. 5 ¶ 0078 - Pg. 6 ¶ 0088) configured to reduce a spatial shift in blue components, red components, or both from a green component caused by chromatic aberrations of a lens, (Han et al., Abstract, Figs. 3 - 5 & 7A - 7C, Pg. 1 ¶ 0009 - 0011 and 0014, Pg. 3 ¶ 0048 - 0054, Pg. 4 ¶ 0064 - 0068, Pg. 5 ¶ 0078 - Pg. 6 ¶ 0088) wherein to reduce the spatial shift the scaling logic is configured to identify one or more chromatic aberration correction offsets for the current output pixel, (Han et al., Figs. 3, 5, 7A - 7C & 12, Pg. 4 ¶ 0062 - 0063, Pg. 5 ¶ 0078 - Pg. 6 ¶ 0088, Pg. 7 ¶ 0097) and wherein the set of source input pixels is selected based at least in part on the identified one or more chromatic aberration correction offsets. (Han et al., Figs. 3, 5, 7A - 7C & 12, Pg. 4 ¶ 0062 - 0063, Pg. 5 ¶ 0078 - Pg. 6 ¶ 0088, Pg. 7 ¶ 0097) Cote et al. and Han et al. are combinable because they are both directed towards image processing methods and apparatuses operating on raw image data for improving the appearance of digital color images. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Cote et al. with the teachings of Han et al. This modification would have been prompted in order to enhance the base device of Cote et al. with the well-known and applicable technique Han et al. applied to a comparable device. Selecting source input pixels based at least in part on one or more identified chromatic aberration correction offsets, as taught by Han et al., would enhance the base device of Cote et al. by further improving its ability to accurately and reliably select appropriate pixels for processing during the binning compensation filter process and thus effectively compensate for non-linear placement of color samples in the input image data since variations in color sample placements due to chromatic aberrations caused by the lens would be taken into account when selecting the source input pixels. Furthermore, this modification would thus improve the ability of the base device of Cote et al. to correct defects in captured images and generate high quality output image data since chromatic aberrations, a distortion common to images generated by way of a digital image sensor utilizing a Bayer color filter array, present in the input image data would also be corrected during processing. Moreover, this modification would have been prompted by the teachings and suggestions of Cote et al. to perform color correction and lens shading correction to compensate for drop-offs in light intensity caused by the geometric optics of the lens as well as to perform color noise reduction, see at least page 9 paragraph 0108, page 13 paragraphs 0143 & 0146, page 17 paragraph 0171, page 22 paragraph 0207 and page 23 paragraph 0214 of Cote et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that source input pixels would be selected based at least in part on one or more identified chromatic aberration correction offsets so as to enhance the ability of the base device to effectively and reliably compensate for non-linear placement of color samples in the input image data during its binning compensation filter process since variations in color sample placements due to chromatic aberrations caused by the lens would be taken into account. Therefore, it would have been obvious to combine Cote et al. with Han et al. to obtain the invention as specified in claim 36. 

-	With regards to claim 37, Cote et al. in view of Han et al. disclose the image signal processing system of claim 36, wherein the raw scalar block is configured to process raw image data acquired using at least one of a Bayer color array filter, an RGBW color array filter, a CYGM color array filter, or any combination thereof. (Cote et al., Fig. 2, Pg. 6 ¶ 0086 - 0090) 

-	With regards to claim 38, Cote et al. in view of Han et al. disclose the image signal processing system of claim 36, wherein the raw scaler block is configured to: increment the digital differential analyzer by the step size, after the output value of the current output pixel is determined, to indicate a location of another output pixel; (Cote et al., Figs. 13 & 14, Pg. 11 ¶ 0123 - 0129) and determine an output value for the other output pixel. (Cote et al., Figs. 13 & 14, Pg. 11 ¶ 0123 - 0129) 

-	With regards to claim 39, Cote et al. in view of Han et al. disclose the image signal processing system of claim 36, further comprising an image processing pipeline (Cote et al., Abstract, Figs. 1, 7, 27, 28, 49 & 50, Pg. 1 ¶ 0010 - 0011, Pg. 4 ¶ 0072 - 0073, Pg. 5 ¶ 0079 - 0081, Pg. 6 ¶ 0089, Pg. 7 ¶ 0100, Pg. 8 ¶ 0102 - 0107, Pg. 17 ¶ 0169 - 0174, Pg. 33 ¶ 0285) configured to: receive the determined output value as one of a plurality of output values of output raw image data; (Cote et al., Figs. 7, 10, 27, 28, 49 & 50, Pg. 1 ¶ 0010 - 0011, Pg. 6 ¶ 0088 - 0089, Pg. 8 ¶ 0104 - 0107, Pg. 17 ¶ 0169 - 0173, Pg. 27 ¶ 0241 - 0243) and convert the plurality of output values into a corresponding set of RGB image data. (Cote et al., Abstract, Figs. 27, 28, 36 & 49, Pg. 1 ¶ 0010 - 0011, Pg. 8 ¶ 0107, Pg. 17 ¶ 0169 - 0173, Pg. 24 ¶ 0218 - 0219, Pg. 27 ¶ 0241 - 0242) 

-	With regards to claim 41, Cote et al. in view of Han et al. disclose the image signal processing system of claim 36, wherein the raw scaler block further comprises: a vertical resampler and a horizontal resampler (Cote et al., Figs. 13 & 14, Pg. 4 ¶ 0070 - 0073, Pg. 6 ¶ 0089, Pg. 8 ¶ 0105 - 0107, Pg. 9 ¶ 0113 - Pg. 10 ¶ 0115, Pg. 11 ¶ 0123 - 0129) configured to produce an X/Y coordinate pair defining the center input pixel based at least in part on the indicated position of the current output pixel. (Cote et al., Pg. 11 ¶ 0123 - 0129 [“the scaling operation(s) performed by the BCF 182 may be performed using one or more multi-tap polyphaser filters which may select pixels from the source image, multiply each pixel by a weighting factor, and then summing up the pixel values to form a destination pixel" and “the filtering operations may be done per color component using same colored pixels”]) Cote et al. fail to disclose explicitly producing the X/Y coordinate pair based at least in part on information received from the chromatic aberration correction logic. Pertaining to analogous art, Han et al. disclose wherein the raw scaler block further comprises: a vertical resampler and a horizontal resampler (Han et al., Figs. 7A & 7B, Pg. 1 ¶ 0012, Pg. 4 ¶ 0062 - 0063, Pg. 6 ¶ 0084 - 0088, Pg. 7 ¶ 0097 [“X and Y may be affine transformed independently of each other” and “the affine transformation is performed to the X and Y independently of each other”]) configured to produce an X/Y coordinate pair defining the center input pixel based at least in part on the indicated position of the current output pixel and information received from the chromatic aberration correction logic. (Han et al., Figs. 3, 5, 7A - 7C & 12, Pg. 4 ¶ 0062 - 0063, Pg. 5 ¶ 0078 - Pg. 6 ¶ 0088, Pg. 7 ¶ 0097) 

-	With regards to claim 42, Cote et al. in view of Han et al. disclose the image signal processing system of claim 41, wherein the vertical resampler and the horizontal resampler each comprise a plurality of configurations corresponding to respective colors of multiple color components of the raw image data acquired by the digital image sensor, (Cote et al., Pg. 11 ¶ 0123 - 0128 [“the scaling operation(s) performed by the BCF 182 may be performed using one or more multi-tap polyphaser filters which may select pixels from the source image, multiply each pixel by a weighting factor, and then summing up the pixel values to form a destination pixel" and “the filtering operations may be done per color component using same colored pixels”]) and wherein individual ones of the plurality of configurations comprise one or more coefficients providing both scaling and aberration correction for a respective color of the multiple color components. (Cote et al., Figs. 13 & 14, Pg. 1 ¶ 0010, Pg. 11 ¶ 0123 - 0129, Pg. 12 ¶ 0130, Pg. 16 ¶ 0166 - 0167, Pg. 17 ¶ 0170 - 0172) Cote et al. fail to disclose explicitly providing chromatic aberration correction. Pertaining to analogous art, Han et al. disclose wherein the vertical resampler and the horizontal resampler (Han et al., Figs. 7A & 7B, Pg. 1 ¶ 0012, Pg. 4 ¶ 0062 - 0063, Pg. 6 ¶ 0084 - 0088, Pg. 7 ¶ 0097 [“X and Y may be affine transformed independently of each other” and “the affine transformation is performed to the X and Y independently of each other”]) each comprise a plurality of configurations corresponding to respective colors of multiple color components of the raw image data acquired by the digital image sensor, (Han et al., Figs. 5 & 7A - 7C, Pg. 1 ¶ 0014, Pg. 5 ¶ 0078 - Pg. 6 ¶ 0086 [“the first CA correction unit 522 performs CA correction to an R channel and a B channel independently of each other and bypasses G channels Gr and Gb without the CA correction process”, “FIG. 7C illustrates examples of the CA correction parameters” and “Each of the CA correction parameters N1, N2, N3, and N4 may be parameters for the affine transformation in a matrix format.” The Examiner asserts that figure 7C of Han et al. shows that the R color components have chromatic aberration correction parameters, for example N1 and N3, that are distinct from the chromatic aberration correction parameters for the B color components, for example N2 and N4. Furthermore, the Examiner asserts that the use of different correction parameters for the different color components of an image is substantially similar to the plurality of configurations disclosed by the instant application, see for example figures 134 - 137 and page 86 paragraph 0792 - page 87 paragraph 0794 of the corresponding patent application publication.]) and wherein individual ones of the plurality of configurations comprise one or more coefficients collectively providing both scaling and chromatic aberration correction for a respective color of the multiple color components. (Han et al., Figs. 5 & 7A - 7C, Pg. 1 ¶ 0011 - 0014, Pg. 5 ¶ 0078 - Pg. 6 ¶ 0088, Pg. 7 ¶ 0097 - 0099 [“The first chromatic aberration correction unit may include an affine transformation unit that performs affine transformation to correct chromatic aberration in the input image by using the chromatic aberration correction parameter” and “In Relation 2, ‘S1’, ‘S2’, ‘S4’, and ‘S5’ are scaling CA correction parameters. ‘S3’ and ‘S6’ are shift CA correction parameters. ‘SCX’ and ‘SCY’ denote the centers of an optical axis”])

Claims 34 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cote et al. U.S. Publication No. 2011/0090380 A1 in view of Han et al. U.S. Publication No. 2011/0157432 A1 as applied to claims 33 and 39 above, and further in view of Hatano U.S. Publication No. 2011/0058064 A1. 

-	With regards to claim 34, Cote et al. in view of Han et al. disclose the method of claim 33, wherein the output raw image data comprises scaled and corrected raw image data. (Cote et al., Abstract, Figs. 7, 10, 13, 14, 27, 28, 49 & 50, Pg. 1 ¶ 0010 - 0011, Pg. 6 ¶ 0088 - 0089, Pg. 8 ¶ 0105 - Pg. 9 ¶ 0108, Pg. 11 ¶ 0123 - 0125, Pg. 12 ¶ 0133, Pg. 17 ¶ 0169 - 0171) Cote et al. fail to disclose explicitly wherein the output raw image data comprises a different number of pixels than the raw image data, and wherein the output raw image data comprises chromatic aberration corrected raw image data. Pertaining to analogous art, Han et al. disclose wherein the output raw image data comprises scaled and chromatic aberration corrected raw image data. (Han et al., Pg. 1 ¶ 0011 - 0014, Pg. 5 ¶ 0078 - 0081, Pg. 6 ¶ 0083 - 0088, Pg. 7 ¶ 0097 - 0099 [“The first chromatic aberration correction unit may include an affine transformation unit that performs affine transformation to correct chromatic aberration in the input image by using the chromatic aberration correction parameter” and “In Relation 2, ‘S1’, ‘S2’, ‘S4’, and ‘S5’ are scaling CA correction parameters. ‘S3’ and ‘S6’ are shift CA correction parameters. ‘SCX’ and ‘SCY’ denote the centers of an optical axis”]) Han et al. fail to disclose explicitly wherein the output raw image data comprises a different number of pixels than the raw image data. Pertaining to analogous art, Hatano discloses wherein the output raw image data comprises a different number of pixels than the raw image data, (Hatano, Figs. 3 & 6, Pg. 2 ¶ 0016, Pg. 3 ¶ 0048, Pg. 4 ¶ 0059 - Pg. 5 ¶ 0062, Pg. 6 ¶ 0074, Pg. 7 ¶ 0094 - 0095) and wherein the output raw image data comprises scaled and chromatic aberration corrected raw image data. (Hatano, Fig. 3, Pg. 4 ¶ 0059 - Pg. 5 ¶ 0062, Pg. 8 ¶ 0101 - 0107) Cote et al. in view of Han et al. and Hatano are combinable because they are all directed towards image processing methods and apparatuses operating on raw image data for improving the appearance of digital color images. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combined teachings of Cote et al. in view of Han et al. with the teachings of Hatano. This modification would have been prompted in order to enhance the combined base device of Cote et al. in view of Han et al. with the well-known and applicable technique Hatano applied to a comparable device. Generating corrected output raw image data having a different number of pixels than the raw image data it was generated from, as taught by Hatano, would enhance the combined base device by providing end-users with the ability to change the size/resolution of their images alongside chromatic aberration correction so that they may quickly and efficiently obtain corrected raw image data that is appropriately suited to their needs. Furthermore, this modification would have been prompted by the teachings and suggestions of Han et al. to reduce image processing time for performing chromatic aberration corrections, see at least page 1 paragraph 0008, page 4 paragraphs 0069 - 0070, page 5 paragraph 0072 and page 7 paragraphs 0096 and 0103 of Han et al., and by the teachings and suggestions of Hatano that reducing the amount of samples in raw image data reduces the amount of time required for subsequent processing of the raw image data, see at least page 1 paragraphs 0007 - 0008 and page 2 paragraphs 0016 and 0019 of Hatano. Moreover, this modification would have been prompted by the teachings and suggestions of Hatano to perform chromatic aberration correction of raw image data during resizing of raw image data, see at least page 8 paragraphs 0106 - 0107 of Hatano. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the corrected output raw image data would have a different number of samples than the input raw image data it was generated from so as to provide end-users with the ability to scale their images to better suit their needs and/or reduce the amount of time required to carry out any subsequent processing and/or reproduction of their images. Therefore, it would have been obvious to combine Cote et al. in view of Han et al. with Hatano to obtain the invention as specified in claim 34. 

-	With regards to claim 40, Cote et al. in view of Han et al. disclose the image signal processing system of claim 39, wherein the plurality of output values of output raw image data individually comprise scaled and corrected raw image data. (Cote et al., Abstract, Figs. 7, 10, 13, 14, 27, 28, 49 & 50, Pg. 1 ¶ 0010 - 0011, Pg. 6 ¶ 0088 - 0089, Pg. 8 ¶ 0105 - Pg. 9 ¶ 0108, Pg. 11 ¶ 0123 - 0125, Pg. 12 ¶ 0133, Pg. 17 ¶ 0169 - 0171) Cote et al. fail to disclose explicitly wherein the plurality of output values of output raw image data comprises a different number of pixels than the received raw image data, and wherein the plurality of output values of output raw image data individually comprise chromatic aberration corrected raw image data. Pertaining to analogous art, Han et al. disclose wherein the plurality of output values of output raw image data individually comprise scaled and chromatic aberration corrected raw image data. (Han et al., Pg. 1 ¶ 0011 - 0014, Pg. 5 ¶ 0078 - 0081, Pg. 6 ¶ 0083 - 0088, Pg. 7 ¶ 0097 - 0099 [“The first chromatic aberration correction unit may include an affine transformation unit that performs affine transformation to correct chromatic aberration in the input image by using the chromatic aberration correction parameter” and “In Relation 2, ‘S1’, ‘S2’, ‘S4’, and ‘S5’ are scaling CA correction parameters. ‘S3’ and ‘S6’ are shift CA correction parameters. ‘SCX’ and ‘SCY’ denote the centers of an optical axis”]) Han et al. fail to disclose explicitly wherein the plurality of output values of output raw image data comprises a different number of pixels than the received raw image data. Pertaining to analogous art, Hatano discloses wherein the plurality of output values of output raw image data comprises a different number of pixels than the received raw image data, (Hatano, Figs. 3 & 6, Pg. 2 ¶ 0016, Pg. 3 ¶ 0048, Pg. 4 ¶ 0059 - Pg. 5 ¶ 0062, Pg. 6 ¶ 0074, Pg. 7 ¶ 0094 - 0095) and wherein the plurality of output values of output raw image data individually comprise scaled and chromatic aberration corrected raw image data. (Hatano, Fig. 3, Pg. 4 ¶ 0059 - Pg. 5 ¶ 0062, Pg. 8 ¶ 0101 - 0107) Cote et al. in view of Han et al. and Hatano are combinable because they are all directed towards image processing methods and apparatuses operating on raw image data for improving the appearance of digital color images. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combined teachings of Cote et al. in view of Han et al. with the teachings of Hatano. This modification would have been prompted in order to enhance the combined base device of Cote et al. in view of Han et al. with the well-known and applicable technique Hatano applied to a comparable device. Generating corrected output raw image data having a different number of pixels than the raw image data it was generated from, as taught by Hatano, would enhance the combined base device by providing end-users with the ability to change the size/resolution of their images alongside chromatic aberration correction so that they may quickly and efficiently obtain corrected raw image data that is appropriately suited to their needs. Furthermore, this modification would have been prompted by the teachings and suggestions of Han et al. to reduce image processing time for performing chromatic aberration corrections, see at least page 1 paragraph 0008, page 4 paragraphs 0069 - 0070, page 5 paragraph 0072 and page 7 paragraphs 0096 and 0103 of Han et al., and by the teachings and suggestions of Hatano that reducing the amount of samples in raw image data reduces the amount of time required for subsequent processing of the raw image data, see at least page 1 paragraphs 0007 - 0008 and page 2 paragraphs 0016 and 0019 of Hatano. Moreover, this modification would have been prompted by the teachings and suggestions of Hatano to perform chromatic aberration correction of raw image data during resizing of raw image data, see at least page 8 paragraphs 0106 - 0107 of Hatano. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the corrected plurality of output values of output raw image data would have a different number of pixels than the received raw image data it was generated from so as to provide end-users with the ability to scale their images to better suit their needs and/or reduce the amount of time required to carry out any subsequent processing and/or reproduction of their images. Therefore, it would have been obvious to combine Cote et al. in view of Han et al. with Hatano to obtain the invention as specified in claim 40. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667